Citation Nr: 1417621	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  09-39 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California


THE ISSUES

1. Whether new and material evidence to reopen a claim for service connection for a left knee disability has been received.

2. Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to April 1977. 

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2008 rating decision in which the RO continued to deny the Veteran's service connection claim for a left knee disability.  In January 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veteran's Appeals) in October 2009. 

By way of background, the Veteran's left knee claim was originally denied in a February 2004 rating decision.  Although the Veteran had timely appealed that rating decision, he withdrew that appeal in February 2008.  The Board notes that withdrawal of a perfected appeal will be deemed a withdrawal of the NOD and the substantive appeal.  38 C.F.R. § 20.204.  Therefore, because the Veteran withdrew his appeal, the RO's February 2004 decision became final.  See 38 C.F.R. §§ 20.302, 20.110 (2013)3.  After the Veteran refiled his left knee claim in April 2008, the RO reopened the claim and denied it on the merits in the September 2008 rating decision.
  
With regard to characterization of the appeal, although the RO reopened the Veteran's claim and decided it on the merits in the September 2008 rating decision, it is noted that, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen a claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received, the Board has characterized the appeal as encompassing both matters set forth on the title page.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal, except for an Appellate Brief filed by the Veteran's representative in March 2014.

The Board's decision reopening the claim for service connection for a left knee disability is set forth below.  The claim for service connection, on the merits, is addressed in the remand following the order; this matter is being remanded to the RO, via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate the claims herein decided have been accomplished.

2. In a February 2004 decision, the RO denied a claim for service connection for a left knee disability; although notified of the denial and of his appellate rights in a February 2004 letter, the Veteran did not initiate an appeal.

3. Evidence associated with the claims file since the February 2004 denial of the claim for service connection for a left knee disability includes new evidence that relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The February 2004 decision in which the RO denied service connection for a left knee disability is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2. As pertinent evidence received since the February 2004 denial is new and material, the criteria for reopening the claim for service connection for a left knee disability are met.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  

Given the favorable disposition of the Veteran's request to reopen the claim for service connection for a left knee disability, the Board finds that all notification and development action needed to render a fair decision on this aspect of the appeal has been accomplished.  

II. Analysis

Under the legal authority in effect currently, and at the time of the prior denial, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

The Veteran's original claim for service connection for a left knee disability was denied by the RO in a February 2004 rating decision.  The Veteran timely appealed this determination to the Board; however, as previously mentioned, the Veteran withdrew his appeal.  The Board notes that withdrawal of a perfected appeal will be deemed a withdrawal of the NOD and the substantive appeal.  38 C.F.R. § 20.204 (2013).  Therefore, the RO's February 2004 decision became final, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  

Two months after his withdrawal, the Veteran filed a claim to reopen his claim for service connection for left knee disability.  In the September 2008 rating decision, the RO reopened the claim, but denied the it on the merits, holding that the evidence failed to show that the Veteran's condition was incurred in or aggravated by service. 

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Although the RO reopened the Veteran's claim and adjudicated it on the merits, however, the Board must first determine whether the claim should be reopened regardless of the RO's consideration of the merits of the claim.  See Barnett, supra. (before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for claim, making RO determination in that regard irrelevant); see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (the Board has a jurisdictional responsibility to consider whether it was proper for the RO to reopen a previously denied claim).  

In this case, the Veteran sought to reopen his claim for service connection in April 2008.  For petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the last final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

At the time of RO's last final denial, the evidence of record consisted of the Veteran's service treatment records (STRs), private treatment records from Dr. J. C., and private records from Qualitycare Medical Center.   

The Veteran's STRs do not show any injury or event pertaining to his left knee.  An August 2003 report from Qualitycare Medical Center (Dr. J. C.) shows that there were degenerative changes of the medial, lateral, and patellofemoral compartments, consistent with osteoarthritis, which was moderate in degree.  Another August 2003 note from Dr. J. C. documents that the Veteran complained of left knee pain and swelling.  Based on this evidence, in the February 2004, the RO denied Veteran's service connection claim for his left knee on the basis that the Veteran's left knee injury was not incurred in or aggravated by service. 

Pertinent evidence added to the claims file since the February 2004 decision includes additional VA treatment records and the report of an MRI of the left knee; a February 2004 private treatment record and opinion by Dr. J. C; October 2006 and March 2008 lay statements from two medical officers who were present aboard the USS Samuel Gompers, the ship where the Veteran was stationed during service, and where he claimed the injury occurred; various treatment notes from a licensed private acupuncturist; and the Veteran's statements attesting to continuity of left knee problems since service.   

Notably, in the February 2004 private opinion, Dr. J. C. stated that the Veteran's osteoarthritis in the left knee was "most likely the long term sequela of his old Knee injury and is service connected."  Moreover, in a March 2008 statement, J. A., who was a medical officer on the USS Samuel Gompers during  the Veteran's period of active service, stated that the Veteran "suffered several injuries to his knee (left)," and that the "injuries were substantial" since he "referred [the Veteran] to the orthopedic specialists at the medical center in San Diego."   

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for a left knee disability.  The Board finds that the evidence is "new" because it was not before the RO at the time of the February 2004 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" because it goes to the questions of whether the Veteran experienced an in-service injury, and whether current left knee disability may be related to such injury-unestablished  facts needed to substantiate the claim for service connection for a left knee disability service.  Thus, when considered in light of the Veteran's continued assertions of continuous ongoing symptomatology since service, which are presumed credible, the private medical opinion and lay statements raise a reasonable possibility of substantiating the claim.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a left knee disability are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.



ORDER

As new and material evidence to reopen the claim for service connection for a left knee disability has been received, to this limited extent, the appeal is granted.


REMAND

As discussed above, the Board is reopening the Veteran's claim for service connection for a left knee disability; however, a review of the record reflects that additional development of the reopened claim, on the merits, is warranted.

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i) (2013).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  

In this case, the RO never arranged for the Veteran to undergo a VA  medical examination.  The Board finds, however, that the RO should arrange for an examination and medical opinion in connection with the reopened claim because the criteria under McLendon are met.  This is so because the Veteran's has a left knee diagnosis- osteoarthritis-which  he claims is due to injury to his left knee during service while trying to hold onto a falling box filled with used syringes.  As indicated, the statement from J.A. tends to corroborate that the Veteran had a significant in-service knee injury.  Also, the February 2004 private opinion from Dr. J. C. raises the possibility that the Veteran's current left knee disability may be related to his injury; however, the basis for the opinion is unclear (i.e., whether Dr. J.C. had access to, and reviewed, documents reflecting the Veteran's documented medical history), and the doctor did not provide a clear factual or medical rationale for his conclusion that the left knee is "service connected".   Thus, while sufficient to reopen the claim, Dr. J.C. opinion is adequate to grant the claim, on the merits.


Accordingly, on remand, the RO should arrange for the Veteran to undergo VA examination of his left knee, by an appropriate physician.  The Veteran is hereby advised that failure to report for the scheduled examination, without good cause, may well result in denial of the reopened claim.  See 38 C.F.R. § 3.655(b) (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file a copy(ies) of the notice(s) of the examination sent to him by the pertinent VA medical facility.  

Prior to arranging for the Veteran to undergo an examination, to ensure that all due process requirements are met, and that the record is s complete, the RO should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As regards VA records, the claims file currently includes San Diego VA Medical Center (VAMC) outpatient treatment records dated through December 2008.  However, more recent records from these facilities may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the San Diego VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran since December 2008, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim for service connection on the merits.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should specifically request that the Veteran provide, or provide appropriate authorization for it to obtain, any outstanding, pertinent private medical records.

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim for service connection on appeal.

Accordingly, this matter is hereby REMANDED for the following actions:

1. Obtain from the San Diego VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since December 2008.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2. Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim for service connection for a left knee disability that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3. If the Veteran responds, obtain all identified evidence following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

4. After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA orthopedic examination, by an appropriate physician, at a VA medical facility.

The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies (to include x-rays, if necessary) should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly identify all current left knee disability(ies).

Then, with respect to each such diagnosed disability, the physician should offer an opinion, consistent with sound medical principles, and based on consideration of the Veteran's in-service and post-service history and assertions, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in, or is otherwise medically-related to the Veteran's military service, to include alleged injury therein.  

In rendering the requested opinion, the examiner should specifically consider and discuss all pertinent medical and lay evidence, to include the October 2006 and March 2008 lay statements of the medical officers who served on the USS Samuel Gomper; private post-service records, to include August 2003 report from Quality Care Medical Center, and the February 2004 report from Dr. J. C., the San Diego VAMC outpatient reports, and the Veteran's assertions of continuing symptoms since the in-service injury.

The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5. If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6. To help avoid a future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7. After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim for service connection for left knee disability.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the reopened claim, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate the claim for service connection, on the merits, in light of all pertinent evidence (to particularly include all evidence added to the record since the last adjudication of the claim) and legal authority.

8. If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and reflects review of all pertinent evidence of record and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 


This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


